BEAUCHAMP, Judge.
Roy Caviness appeals from a verdict of a jury in the county court assessing one year in the county jail, on a charge of aggravated assault.
Appellant, who had just been discharged from the navy, accompanied by his parents, a cousin with his wife, and a young lady friend, went to a beer joint some distance from his home, in the City of San Antonio, where they remained from about eight o’clock in the evening until eleven o’clock, or later. It is his contention that the father became drunk and he was endeavoring to get him to their home. On the way a quarrel between the father and son caused the mother and the other couple to get out of the car and walk home, a distance of about a mile. Appellant and his girl friend, with the father, attracted the attention of the police who gave them permission to proceed home — provided the young lady would drive. It is the officer’s explanation that both father and son were drunk and unable to drive safely. From the much controverted evidence on the subject of appellant’s being drunk, and as to other things taking place, it is without dispute that appellant got the wheel from the young lady and proceeded several blocks, without lights. His car went off the street and into a yard where it lodged, and was deserted by the three occupants who went in as many directions. Appellant returned to his car, however, as the officers again appeared and attempted to arrest him upon the charge that he was drunk and was disturbing the peace. Appellant resisted the arrest and, according to his own testimony, struck the officer before the officer had hit him. He did so under the belief that the officer was going to strike him and that he had a right to protect himself.
Some three officers engaged in the struggle, with the result that appellant was arrested and, with several wounds on his head, was carried to the hospital for first aid treatment. All officers testified that he was drunk, while the parents and other witnesses said he was not drunk. If the officers were correct, or if he was disturbing the peace, which does not seem to be denied, they had a right to arrest him. If he was sober and was not disturbing the peace there would be some semblance *298of defense in his testimony. Evidence, therefore, as to his acts and conduct reflecting his intoxicated condition became pertinent. This is true at both stops involved. Several of the bills of “ exception in the case object to the admission of evidence on these issues. It is observed that such evidence, in each case, as we interpret it, was admissible for the purpose of showing intoxication and that he was disturbing the peace. This was proper in order to show the right of the officers to arrest him.
The prosecution is under Section 1 of Article 1147, Vernon’s Ann. P. C., and it appears to the writer that the state’s evidence properly placed the issue of his guilt or innocence before the jury as defined by this article.
There are several bills of exception complaining of argument of the prosecuting attorney. These bills will not be considered for the reason that they do not comply with the rule in that it is not shown that such arguments were not made in reply to, or invited by, some argument of the defense. See Brown v. State, 184 S. W. (2d) 840. It may be remarked, however, that in as much as this argument discussed the evidence, and that evidence was on the issue of the intoxicated condition of appellant, we see no error in same.
Finding no reversible error in the trial of the case, the judgment is affirmed.
HAWKINS, P. J. absent.